Citation Nr: 1508367	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from April 2002 to March 2006.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2011, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  In September 2011 and March 2013, the Board remanded the claim for further development. 

In a July 2014 letter, the Board informed the Veteran that the VLJ who conducted that hearing was no longer employed by the Board. Under the applicable regulation of 38 C.F.R. § 20.707, the VLJ who conducts a hearing shall participate in making the final determination of the claim. 38 C.F.R. § 20.707 (2014). The July 2014 letter offered the Veteran the opportunity to testify at another hearing. 38 C.F.R. §20.717 (2014). The Veteran was informed that he had 30 days to respond to this letter. If he did not respond within 30 days, the Board would assume that he did not want another hearing and would proceed accordingly. To date, no response has been received from the Veteran or his attorney.  The Board will proceed with further appellate review of the issue remaining on appeal.  

The Board notes that the Veteran was previously represented by the Illinois Department of Veterans Affairs.  However, in April 2013, the Veteran submitted a new VA form 21-22 appointing private attorney, J. Michael Woods.  The Board recognizes this change in representation.  

This appeal has been, and continues to be, processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Pursuant to the Board's March 2013 remand instructions, an addendum opinion was obtained in "November 2012" from the prior VA examiner.  However, the "November 2012" addendum opinion associated with VBMS includes only 1 page, and it appears that there is at least 1 additional that is not associated with the VBMS file.  Hence, a remand is warranted to obtain the complete "November 2012" addendum opinion.  Furthermore, the "November 2012" addendum opinion does not clearly reflect that the Veteran's contentions of onset and continuity of symptomatology were considered.  

In addition, in December 2014 correspondence, the Veteran's attorney contends that the Veteran has migraine headaches that began in service and/or are secondary to his now service-connected back condition.  In this regard, the Board notes that the Veteran is now service-connected for lumbosacral strain.  See September 2011 Board decision and December 2011 rating decision.  

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. This includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995). Consideration of all theories of entitlement raised by the claimant or the evidence of record as part of the non-adversarial administrative adjudication process is required. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

To decide fairly the merits of the Veteran's claim for service connection for migraine headaches, the Veteran should be provided an additional examination addressing all the evidence of record, to include his contentions of injury and continuity of symptomatology and the theory of secondary service connection. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with VBMS a complete copy of the VA examiner's "November 2012" addendum opinion.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed migraine headaches.  All indicated tests should be accomplished, and all clinical findings reported in detail. The examiner should attempt to reconcile all other evidence and opinions of record, to include VA opinions provided in January 2012 VA TBI and headache examination reports and the "November 2012" supplemental opinion.  The VA examiner should provide the following information:

(a) Provide an opinion as to whether migraine headaches are at least as likely as not (50 percent or more probability) incurred in or aggravated by the Veteran's service, to include head traumas documented in May 2002 and April 2005.  The examiner must consider the Veteran's statements regarding the incurrence of the head injuries, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that migraine headaches are proximately due to or caused by the Veteran's service-connected lumbosacral strain. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that migraine headaches are aggravated (increased in severity beyond the normal progress of the disorder) by the Veteran's service-connected lumbosacral strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  He/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Then, readjudicate the claim for service connection for migraine headaches, to include as secondary to the service-connected lumbosacral stain.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

